DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
11.  The transport refrigeration unit of claim [[1]] 7, wherein the main layer has a thickness of 1 mm to 10 mm, and the outer layer has a thickness of 1 mm to 10 mm.
14.  The transport refrigeration unit of claim [[1]] 7, wherein the plurality of reinforcing fibers includes long fibers.  
15.  The transport refrigeration unit of claim [[1]] 7, wherein the outer layer excludes the plurality of reinforcing fibers.
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: wherein the reinforcing structure is a protrusion that is raised from a back surface of the main layer away from the outer layer and the surface layer and towards a front wall of a transport unit.
Although the closest prior art of record Ladendorf teaches a transport refrigeration unit comprising an enclosure defining an inner space; and a plurality of refrigeration components disposed in the inner space, wherein the enclosure includes an outer layer and Younes teaches a vehicular enclosure material including wherein the enclosure material includes an outer layer and a supporter directly laminated to the outer layer, the supporter including a plurality of reinforcing fibers, and wherein the supporter is disposed between an inner space and the outer layer, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of the prior art to provide wherein the reinforcing structure is a protrusion that is raised from a back surface of the main layer away from the outer layer and the surface layer and towards a front wall of a transport unit, in combination with all other claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763